J-S38025-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    KATHY WEISS                                :
                                               :
                       Appellant               :   No. 1462 EDA 2022

              Appeal from the PCRA Order Entered April 29, 2022
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                       No(s): CP-51-CR-1204491-1996


BEFORE: KUNSELMAN, J., MURRAY, J., and SULLIVAN, J.

MEMORANDUM BY MURRAY, J.:                           FILED DECEMBER 14, 2022

        Kathy Weiss (Appellant) appeals pro se from the order dismissing as

untimely filed her third Post Conviction Relief Act (PCRA)1 petition.    After

careful review, we affirm.

        In 1997, following a bench trial, Appellant was convicted of robbery,

burglary, theft, possessing an instrument of crime, unlawful restraint, and

criminal conspiracy. The trial court imposed an aggregate sentence of thirty-

five to seventy years in prison. This Court affirmed the judgment of sentence,

and the Pennsylvania Supreme Court denied allowance of appeal on February

17, 2000. See Commonwealth v. Weiss, 742 A.2d 1154 (Pa. Super. 1999)

(unpublished memorandum), appeal denied, 751 A.2d 190 (Pa. 2000).


____________________________________________


1   42 Pa.C.S.A. §§ 9541-9546.
J-S38025-22


        In March 2001, Appellant filed her first PCRA petition alleging ineffective

assistance of counsel. The PCRA court dismissed the petition; this Court

affirmed the dismissal order; the Pennsylvania Supreme Court denied

allowance of appeal. See Commonwealth v. Weiss, 844 A.2d 1290 (Pa.

Super. 2003) (unpublished memorandum), appeal denied, 858 A.2d 110

(Pa. 2004).     Appellant’s second, pro se PCRA petition, filed on August 13,

2013, similarly failed to secure relief. See Commonwealth v. Weiss, 161

A.3d 392 (Pa. Super. 2017) (unpublished memorandum), appeal denied,

170 A.3d 990 (Pa. 2017).

        Appellant filed the instant pro se PCRA petition on December 26, 2018,

and a pro se amended petition on July 17, 2019. On April 29, 2022, after

appropriate notice under Pa.R.Crim.P. 907, the PCRA court dismissed

Appellant’s petition as untimely filed. Thereafter, Appellant filed the instant

timely appeal. Appellant and the PCRA court have complied with Pa.R.A.P.

1925.

        Appellant presents the following issues for our review:

        A. Did the PCRA court err in denying relief to the Appellant as she
           received ineffective assistance of counsel at trial and in all post-
           conviction proceedings in that no attorney representing her
           properly preserved the issues of disparate sentences between
           her and her codefendant and [counsel] failed to object to the
           aggregate[] sentence she received [as] being outside the PA
           guideline[s]?

        B. Did the PCRA [court] and every other appellate court err in
           denying Appellant relief as she is elderly and in need of
           translation for all proceedings to this day?


                                         -2-
J-S38025-22


Appellant’s Brief at 4.

        Before addressing Appellant’s issues, we must ascertain whether

Appellant timely filed her instant PCRA petition. Under the PCRA, any PCRA

petition “including a second or subsequent petition, shall be filled within one

year of the date the judgment becomes final[.]” 42 Pa.C.S.A. § 9545(b)(1)

(emphasis added). A judgment of sentence becomes final “at the conclusion

of direct review, including discretionary review in the Supreme Court of

Pennsylvania, or at the expiration of time for seeking the review.” Id. §

9545(b)(3). The PCRA’s timeliness requirements are jurisdictional in nature

and a court may not address the merits of the issues raised if the PCRA petition

was not timely filed. Commonwealth v. Albrecht, 994 A.2d 1091, 1093

(Pa. 2010).

        Appellant’s present petition, filed more than two decades after her

judgment      of   sentence    became   final,   is   facially    untimely   under   the

PCRA. See 42 Pa.C.S.A. § 9545(b).             However, Pennsylvania courts may

consider an untimely petition if the appellant can explicitly plead and prove

one of three exceptions set forth at 42 Pa.C.S.A. § 9545(b)(1)(i)-(iii).

Appellant invokes the newly discovered facts exception enumerated at Section

9545(b)(1)(ii). See PCRA Court Opinion, 4/29/22, at 1 (unnumbered).

        To invoke the newly discovered facts exception, the petitioner must

plead and prove “that there were ‘facts’ that were ‘unknown’ to h[er] and that

[s]he     exercised     ‘due    diligence’”      in   the        discovery   of   those


                                        -3-
J-S38025-22


facts. Commonwealth v. Bennett, 930 A.2d 1264, 1270 (Pa. 2007). The

“petitioner must explain why [s]he could not have obtained the new fact(s)

earlier with the exercise of due diligence.” Commonwealth v. Monaco, 996

A.2d 1076, 1080 (Pa. Super. 2010). Finally, the petitioner must raise the

claim within one year from the time the claim could have been raised. 42

Pa.C.S.A. § 9545(b)(2).

      In her brief, Appellant does not argue she has met the newly discovered

facts exception. In her first issue, Appellant claims prior counsel rendered

ineffective assistance by not preserving a challenge to the discretionary

aspects of her sentence. Appellant’s Brief at 13 (arguing Appellant’s counsel

filed a deficient statement of reasons for allowance of appeal from the

discretionary aspects of sentencing); see also Pa.R.A.P. 2119(f) (requiring a

separate statement of reasons for allowance of appeal from the discretionary

aspects of sentencing). Appellant argues all prior counsel failed to preserve

her discretionary aspects of sentencing challenge. Id. at 14. According to

Appellant, the trial court improperly sentenced her codefendant to serve no

more than 15 years in prison, but sentenced her to 35 to 70 years in prison.

Id. at 16. Appellant asserts the sentencing court abused its discretion when

it relied on prior bad acts in determining her sentence. Id. at 17.

      In her second issue, Appellant asserts all prior courts wrongly denied

her relief, “as she is elderly and in need of translation for all proceedings[.]”

Id. at 18. Appellant argues “[s]he was not afforded a fair trial if she was not


                                      -4-
J-S38025-22


able to understand proceedings and the chance to speak before the court and

participate in her own defense.” Id. at 19.

      Appellant’s issues do not implicate the newly discovered facts exception

to the PCRA’s timeliness requirement.     See Commonwealth v. Gamboa-

Taylor, 753 A.2d 780, 785 (Pa. 2000) (“a claim for ineffective assistance of

counsel does not save an otherwise untimely petition for review on the

merits.”).   Further, Appellant failed to prove she timely filed the instant

petition within one year of becoming aware of the “newly discovered fact” of

counsel’s alleged ineffectiveness. See 42 Pa.C.S.A. § 9545(b); Albrecht, 994

A.2d at 1094. Consequently, the PCRA court properly dismissed Appellant’s

instant petition as untimely filed, and not subject to any of the PCRA’s

timeliness exceptions.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/14/2022




                                    -5-